ex102image1.jpg [ex102image1.jpg]




Cornelis David Arends




December 13, 2017


Extension assignment agreement


Dear Kees,
You are currently assigned by Cimpress N.V. to Cimpress France SARL under the
terms of the Long Term Assignment Agreement dated December 9, 2015 (Annex A).
In our letter of today, we have agreed that your employment agreement with
Cimpress N.V. will be extended as from January 10, 2018 for an indefinite term.
We hereby also agree that your assignment at Cimpress France SARL will continue
under the same terms as from January 10, 2018 until July 31, 2018 at the latest.
Please return a signed copy of this letter to Cimpress N.V. to confirm you agree
to this.


Sincerely,
Robert Keane
Chairman of the Management Board


/s/Robert S. Keane
Cimpress N.V.


Dated: 18 December 2017
/s/Cornelis David Arends
Cornelis David Arends


Dated: 15 December 2017



Annex A: Long Term Assignment Agreement dated December 9, 2015




ST\ASD\19674787.1